Citation Nr: 0937554	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 20 percent 
prior to January 4, 2007 for degenerative joint disease (DJD) 
of the lumbar spine and a rating greater than 30 percent from 
January 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to August 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which awarded service connection for DJD of the 
lumbar spine and assigned an initial rating of 20 percent.

A subsequent rating decision, dated July 2007, granted the 
Veteran an increased rating of 30 percent disabling for his 
DJD of the lumbar spine, effective January 4, 2007.  After 
the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB 
v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The July 2007 decision also granted the Veteran service 
connection for radiculopathy of the left lower extremity 
associated with his service-connected low back disability.  
This rating was not appealed and, therefore, is not properly 
before the Board here.  Accordingly, manifestations of the 
left lower extremity may not support an increased rating 
here. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his low back disability warrants a 100 
percent rating due to the pain and functional limitations he 
alleges he suffered since his military service.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations in 
June 2004 and again in January 2007, over two years ago.  At 
the time of the 2007 examination, the Veteran's range of 
motion, especially on forward flexion, was significantly 
reduced compared to the 2004 findings just three years prior.  
Other findings, however, were similar.  The Veteran's main 
complaint was constant pain, especially on motion, but no 
signs of neurological manifestations, no bowel or bladder 
dysfunction and no intervertebral disc syndrome.  Rather, x-
rays at the time showed DJD of the lumbar spine, but no other 
significant abnormality.

Since that time, VA outpatient treatment records as well as 
private treatment records indicate significant differences 
with the current condition of the Veteran's spine.  MRI 
testing conducted in March 2007, May 2007 and April 2008 
indicate radiculopathy, disc bulges and posterior tear.  In 
March 2007, the VA outpatient treatment records indicate the 
Veteran was referred to neurosurgery.  In April 2008, 
however, the VA outpatient treatment records indicate a disc 
prolapse, "...but not bad enough for surgery." 

Private treatment records submitted by the Veteran indicate 
the Veteran received an MRI of the lumbar spine in March 2007 
where there was moderate diffuse disc bulge with a posterior 
tear at multiple levels.  The Veteran reported left leg 
numbness at that time, but the Veteran also reported 
radiating pain into the right leg in January 2007 to his 
private physician.

The medical records are inconsistent with each other.  For 
example, an October 2006 VA physical therapist note indicates 
the Veteran has 10 of 10 pain all the time and his lumbar 
spine range of motion is severely limited.  In contrast, 
other VA outpatient treatment records characterize the 
Veteran's condition as "mild."  Most recently, a May 2007 
VA outpatient treatment record indicates the Veteran's MRI 
findings indicate "mild L4-L5 radiculopathy."  In contrast, 
private treatment records indicate radiculopathy at multiple 
levels affecting both the left and right lower extremities.  

In light of the inconsistent medical records, the RO should 
first make efforts to obtain all recent VA and private 
treatment records relevant to the Veteran's low back 
disability.

Given the disparity within the medical records and at least 
some medical evidence indicative of a worsened condition, a 
new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Huntington, 
Kentucky from August 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Ask the Veteran to identify any and 
all medical providers currently providing 
him treatment for his spine disability and 
to provide a release form for each 
provider identified authorizing VA to 
obtain these records, to include Dr. 
Howard-Claudio, Dr. Mann and Dr. Fannin.  
Thereafter, the records should be 
requested specifying that actual treatment 
records, as opposed to summaries, must be 
provided.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic and neurological examination 
for his thoracolumbar spine disability, to 
include degenerative joint disease (DJD), 
to ascertain any and all current 
disabilities he has in connection with his 
thoracolumbar spine condition and the 
current level of severity of each 
condition.  The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic 
manifestations, if any, of the Veteran's 
spine condition separating out any 
manifestations due to other non-service 
connected conditions if possible.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiners should also comment on the 
overall affect his disabilities have on 
his employability and daily life.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

